29 So.3d 1220 (2010)
Raul LIRANZO-CRUZATA, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-4332.
District Court of Appeal of Florida, Second District.
March 19, 2010.
Raul Liranzo-Cruzata, pro se.
KELLY, Judge.
Raul Liranzo-Cruzata appeals the denial of his motion to mitigate sentence pursuant to Florida Rule of Criminal Procedure 3.800(c), as well as an order denying a motion to disqualify the successor judge who ruled on the motion. The denial of a motion to mitigate a sentence is not appealable, Brown v. State, 707 So.2d 1191 (Fla. 2d DCA 1998); accordingly that aspect of this appeal is dismissed. However, the denial of the motion to disqualify the successor judge is reviewable under this court's jurisdiction to issue writs of prohibition. See Lusskin v. State, 717 So.2d 1076 (Fla. 4th DCA 1998).
The petition for writ of prohibition is denied.
LaROSE and CRENSHAW, JJ., Concur.